BRIAN GREEN

vs

WELLS FARGO BANK, N.A.
BROCK & SCOTT, PLLC

First

Hand-Delivered | FILED
CHARLOTTE, NC

UNITED STATES DISTRICT COURT APR 10 2019
WESTERN DISTRICT OF NORTH CAROLINA

CHARLOTTE DIVISION US DISTRICT COURT
WESTERN DISTRICT OF NC

Plaintiff

Civil No: 3:19CV75

Defendants
TRIAL BY JURY DEMANDED

a a a ee a

FIRST AMENDED COMPLAINT

This is an action for damages brought by an individual Plaintiff for Defendant’s violation of the Fair Debt
Collection Practices Act, 15 U.S.C. § 1692, et.seq. (hereafter “FDCPA”), the North Carolina General Statutes
N.C. Gen. Stat. § 75-1.1(a)(b) (hereafter “NCLEG”), which prohibits debt collectors from engaging in abusive,

deceptive and unfair practices.

Plaintiff seeks to recover monetary damages for Defendant’s violations of the FDCPA.

JURISDICTION

This court has jurisdiction under 15 U.S.C. § 1692k(d), 28 U.S.C. § 1331.

PARTIES
The Plaintiff in this lawsuit is Brian Green (“Plaintiff”), a natural person, who is a legal resident in Union
County, North Carolina.
Plaintiff is a consumer as defined by the FDCPA, 15 U.S.C. § 1692a(3).
Defendant, WELLS FARGO BANK, N.A. (“WELLS”) is a foreign corporation who is authorized to do

business in the State of North Carolina.

Amended Complaint of Violations of the FDCPA - WELLS - Page | of 3
Case 3:19-cv-00075-KDB Document 8 Filed 05/06/19 Page 1of 3

 

 

 

 

 

 
10.

11.

12.

13.

14.

15.

16.

17.

 

Defendant, BROCK & SCOTT, PLLC (“BROCK”) attorney for the WELLS, a law firm, is a “debt collector” as

‘defined by 15 U.S.C. § 1692a(6), and maintains office at 1315 Westbrook Plaza Dr., Suite 100, Winston-Salem,

NC 27103.

VENUE

The occurrence which give rise to this action occurred in Union County, North Carolina and Plaintiff is a legal
resident in Union County.

Venue is proper in the Western District of North Carolina.
FACTUAL ALLEGATIONS

Plaintiff received a collection notice from BROCK dated on or about October 9, 2018 stating that a charge card
account # XXXXXXXXXXXX3120, has been assigned to them from WELLS, and they were attempting to
collect an alleged balance due on said account $7,053.68.

Plaintiff sent a timely response within 30 days to BROCK on October 11, 2018, disputing the allege debt and
demanding BROCK cease and desist from any further collection activities until they validate the alleged debt.
The validation of debt and dispute of information demands were received by BROCK on October 15, 2018,
according to USPS records.

Plaintiff sent a 2" request to BROCK on October 23, 2018, disputing the allege debt and demanding BROCK
cease and desist from any further collection activities until they validate the alleged debt.

The 2™ validation of debt and dispute of information demands were received by BROCK on October 25, 2018,
according to USPS records.

The Plaintiff received a mailing packaged from a third party consumer dated October 26, 2018 from BROCK.

Communicating with a third party is a violation of the 15 U.S.C. § 1692c(b), and was a deceptive practice in

violation of N.C. Gen. Stat. § 75-1.1(a)(b), and 15 U.S.C. § 1692(a)(e).

On November 5, 2018, Plaintiff disputed information contained in mailed package sent by BROCK, indicating

BROCK communicated information was incomplete and inconclusive regarding the validity of the allege debt..

The disputed information demands were received by BROCK on November 7, 2018, according to USPS
records. Defendant failed to respond to plaintiff with any new information. Receipt of collection notice when no
validation of the alleged debt had ever been received by the Plaintiff was a violation of 15 U.S.C. § 1692c(b),

the FDCPA, and was a deceptive practice.

First Amended Complaint of Violations of the FDCPA ~ WELLS - Page 2 of 3

Case 3:19-cv-00075-KDB Document 8 Filed 05/06/19 Page 2 of 3

 

 
   

18. All violations complained of herein occurred within the statue of limitations of the applicable statues, both state

and federal.

COUNTI

VIOLATIONS OF THE FDCPA

 

 

19. Plaintiff repeats and re-alleges each and every allegation stated above.
20. Defendant’s aforementioned conduct violated the FCDPA.
WHEREFORE, Plaintiff prays for relief and judgment, as follows:
a) Adjudging that Defendants violated the FDCPA.
b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. § 1692k, in the amount of $1,000;
c) Awarding Plaintiff any attorney’s fees and costs incurred in this action.
d) Awarding Plaintiff any pre-judgment and post-judgment interest as may be allowed under the law;

e) Awarding such other and further relief as the Court may deem just and proper.

 

DEMAND FOR JURY BY TRIAL

Plaintiff hereby demands a trial by jury of all issues so triable as a matter of law.

Dated: April 8, 2019

Respectfully submitted,

Brian Green
113 Indian Trail Rd N Ste 280
Indian Trial, North Carolina 28079

201.873.2037

 

 

First Amended Complaint of Violations of the FDCPA — WELLS - Page 3 of 3
Case 3:19-cv-00075-KDB Document 8 Filed 05/06/19 Page 3 of 3
